United States Court of Appeals
        For the Eighth Circuit
    ___________________________

            No. 17-3776
    ___________________________

         United States of America

    lllllllllllllllllllllPlaintiff - Appellee

                       v.

           Ronald David Johnson

   lllllllllllllllllllllDefendant - Appellant

     ___________________________

            No. 18-2455
    ___________________________

          United States of America

    lllllllllllllllllllllPlaintiff - Appellee

                       v.

           Ronald David Johnson

   lllllllllllllllllllllDefendant - Appellant
                          ___________________________

                                 No. 19-1449
                         ___________________________

                               United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Ronald David Johnson

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeals from United States District Court
                           for the District of Minnesota
                                   ____________

                            Submitted: October 18, 2019
                               Filed: April 13, 2020
                                  ____________

Before COLLOTON, WOLLMAN, and KELLY, Circuit Judges.
                       ____________

WOLLMAN, Circuit Judge.

       A jury convicted Ronald David Johnson of nine counts of wire fraud, in
violation of 18 U.S.C. § 1343, and one count of money laundering, in violation of 18
U.S.C. § 1957. The district court1 sentenced Johnson to 126 months’ imprisonment,
ordered him to pay restitution of $2.3 million, and ordered him to forfeit $2.1 million

      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota.

                                           -2-
as a personal money judgment. Counsel was appointed to represent Johnson on
appeal. In his counseled brief, Johnson argues that certain evidence should have been
suppressed, that the government did not prove that venue was proper for seven of the
nine wire fraud counts, that his sentence was substantively unreasonable, and that the
personal money judgment violates the Excessive Fines Clause of the Eighth
Amendment. Johnson filed two pro se appeals, challenging the denial of various
motions related to the disposition of property and the denial of a motion for a new
trial. We affirm.

                                   I. Background

       Johnson founded Indoor RV Parks, LLC, in 2013, and thereafter began
soliciting funds from friends and acquaintances. He told investors that he planned to
build and manage indoor RV parks, which he described as “a newly created housing
concept that accommodates RV parking in a climate controlled building.” Johnson
told investors that he had purchased land in Williston, North Dakota, where the
housing market was tight due to the Bakken Formation’s booming oil production.
According to Doug Veldheer, an investor and RV dealer from South Dakota, oil
workers were staying in motels, in campers on ranches, and in so-called man camps,
and thus investors believed that Johnson’s business plan “was a good idea . . . a great
idea because the need was there for it.”

       Johnson provided investors with brochures and other informational material on
the project. He explained that their investment would be used to build the indoor RV
park and to purchase land for additional parks. Investors testified that Johnson was
persistent, and his confidence and knowledge set their minds at ease. All told,
Johnson obtained $2.1 million from four sets of investors—$200,000 from Veldheer
and his wife, $800,000 from Tammie Dietzler, $800,000 from Tom Comstock, and
$300,000 from Peter Geisendorfer-Lindgren and his wife.



                                         -3-
       Johnson did not use the investors’ funds to build an indoor RV park or to
purchase land near the Bakken Formation, however. He instead redeemed mortgages
on his family home located in Corcoran, Minnesota, and his cattle ranch located in
Maple Lake, Minnesota.              He acquired additional real property in
Minnesota—including forty-two acres in Monticello in the name of his cattle
company and a seventeen-acre island on Mink Lake. Johnson also bought classic
cars, maintained his classic car collection, purchased feed and supplies for his cattle,
paid for family vacations, repaid personal loans, and refunded investments from
previous failed real estate ventures.

      Meanwhile, Johnson sent updates to his investors, claiming that Indoor RV
Parks had purchased land in North Dakota and was making progress on construction.
He solicited additional funds from the investors. Eventually, investors became
concerned about the repeated delays. Johnson claimed to be traveling or sick. He
eventually stopped responding to their inquiries.

       Johnson was charged with wire fraud and money laundering. The district court
denied Johnson’s motion to suppress evidence obtained during a search of his truck,
adopting the magistrate judge’s2 determination that Johnson had voluntarily
consented to the search. The case proceeded to trial. At the close of the
government’s case-in-chief, Johnson moved to dismiss seven of the wire fraud counts
for lack of venue. The district court denied the motion, and defense counsel informed
the court that Johnson did not wish to present the venue issue to the jury. The jury
found Johnson guilty on all counts.

       After Johnson was convicted, the government moved for a preliminary order
of forfeiture. It sought a personal money judgment forfeiture of $2.1 million, as well


      2
       The Honorable Franklin L. Noel, United States Magistrate Judge for the
District of Minnesota, now retired.

                                          -4-
as forfeiture of certain assets, including Johnson’s island and classic cars. In its
motion, the government explained that “Johnson will . . . receive a credit against this
[personal money] judgment for the net forfeited value of all assets that are forfeited
in connection with this case, including all of the assets that were seized from Johnson
and administratively forfeited, after such assets are sold.” The district court granted
the motion.

       At sentencing, the district court determined that Johnson’s total offense level
was 31, that his criminal history category was I, and that his sentencing range under
the U.S. Sentencing Guidelines was 108 to 135 months’ imprisonment. Johnson
requested a downward variance, claiming that he wanted to repay his debts. The
district court denied the request, imposed a sentence within the Guidelines range, and
ordered Johnson to pay restitution. The court explained that it previously had ordered
Johnson to “pay a personal money judgment forfeiture to ensure that Mr. Johnson
does not profit from his crimes.”

                                   II. Discussion

                               A. Motion to Suppress

       We first address the district court’s denial of Johnson’s motion to suppress
evidence seized during a search of his truck. Because Johnson did not object to the
magistrate judge’s report and recommendation, we review for plain error the district
court’s finding that Johnson voluntarily consented to the search of his truck. See
United States v. Camberos-Villapuda, 832 F.3d 948, 951 (8th Cir. 2016) (explaining
that when a defendant does not object to a “magistrate judge’s report and
recommendation, we review any challenge to the district court’s factual findings for
plain error”).




                                         -5-
       According to evidence presented at the suppression hearing, Johnson drove to
his cattle ranch in Maple Lake, Minnesota, on the morning of March 22, 2016. He
parked his truck and entered the barn. Law enforcement officers had been waiting
nearby for Johnson to arrive so that they could execute a search warrant. After they
drove onto his property, Johnson exited the barn and met the officers as they
approached.

        Special Agent Christopher Lester of the Federal Bureau of Investigation gave
Johnson a copy of the warrant authorizing a search of the cattle ranch. He explained
that a search was being executed simultaneously at Johnson’s home. Although Lester
told Johnson that he was free to leave, officers were assigned to watch over Johnson
during the search. Johnson indicated that he wanted to call his wife, but he did not
ask to retrieve his cell phone from his truck. He eventually was allowed to call his
wife from an officer’s phone.

       The warrant did not authorize agents to search Johnson’s truck. After officers
observed documents and a cell phone through the truck’s window, Lester asked for
permission to search the truck, telling Johnson that a warrant would be sought if he
did not consent. Johnson signed a consent to search form, acknowledging that he
gave permission to search the truck, that he had been advised of his right to refuse
consent, that permission was being given voluntarily, and that he authorized the
agents to seize any items related to their investigation. Agents then searched the
truck.

       Johnson argues that the search violated his Fourth Amendment rights because
his consent was not voluntarily given. Whether “consent is voluntary is a question
of fact that must be determined from the totality of the circumstances.” United States
v. Vinton, 631 F.3d 476, 482 (8th Cir. 2011) (quoting United States v. Arciniega, 569
F.3d 394, 398 (8th Cir. 2009)). “The ultimate question is whether the individual’s
will has been overborne and his capacity for self-determination critically impaired,

                                         -6-
such that his consent to search must have been involuntary.” Id. (internal quotation
marks, alteration, and citations omitted).

       The district court did not plainly err in adopting the magistrate judge’s finding
that “although Johnson was being watched by deputies while on the property, did not
have access to a phone, and was told that a warrant would be sought whether or not
he consented to a search of his truck—which was also his only mode of transportation
off of the property—his consent was not mere acquiescence to Government
authority.” R. & R. of Dec. 23, 2016, at 6. Johnson was informed that he had the
right to refuse consent to search the truck. “He was not physically restrained,
threatened, punished, intimidated, or promised anything for his consent.” Id.
Although he was not permitted to enter his truck or retrieve his cell phone, Johnson
was given an officer’s phone so that he could call his wife. In light of these
circumstances, the district court did not plainly err in the finding that Johnson’s
consent was voluntary.3




      3
        Citing only defense counsel’s opening statement at trial, Johnson argues that
officers leveraged Johnson’s concern for his family to coerce him to sign the consent
to search form. According to Johnson’s brief:

      At least 15 agents were searching the home, and they went so far as to
      use a battering ram to break down the front door even though agents
      knew Mr. Johnson was not there. They isolated his wife and seven
      children in a room—isolation which would last for four to five
      hours—during the search.

Appellant’s Br. 6. The evidence presented at the hearing on the motion to suppress
does not support this statement of facts, however. Although Lester testified that he
told Johnson that officers were searching his home, there was no evidence presented
regarding the logistics of that search or what Johnson knew about the search when he
signed the form.
                                          -7-
                     B. Motion To Dismiss for Lack of Venue

      Johnson argues that seven wire fraud counts should have been dismissed
because the government failed to prove that venue was proper in the District of
Minnesota. We review de novo the district court’s denial of a motion to dismiss for
improper venue, viewing the evidence in the light most favorable to the government.
United States v. Banks, 706 F.3d 901, 904-05 (8th Cir. 2013); United States v.
Morales, 445 F.3d 1081, 1084 (8th Cir. 2006).

       “Unless a statute or these rules permit otherwise, the government must
prosecute an offense in a district where the offense was committed.” Fed. R. Crim.
P. 18; see U.S. Const. art. III, § 2; U.S. Const. amend. VI. When offenses are
committed in more than one district, venue is proper “in any district in which such
offense was begun, continued, or completed.” 18 U.S.C. § 3237(a). Whether
Johnson committed the challenged wire fraud offenses in the District of Minnesota,
so that venue in that district was proper, is a question of fact that the government was
required to prove by a preponderance of the evidence. See United States v. Lopez,
880 F.3d 974, 982 (8th Cir. 2018); United States v. Black Cloud, 590 F.2d 270, 272-
73 (8th Cir. 1979).

      Johnson argues that no reasonable jury could find that the wire transmissions
charged in counts 4, 5, 6, 7, and 9 were sent from or received in the District of
Minnesota. We disagree.4 Those counts related to emails sent from Johnson to

      4
       There is a circuit split regarding the standard to determine venue in wire fraud
cases. See United States v. Pace, 314 F.3d 344, 349-50 (9th Cir. 2002) (holding that
“venue may lie only where there is a direct or causal connection to the misuse of
wires,” meaning that wire fraud counts may be prosecuted in any district in which the
relevant wire transmission “originated, passed through, or was received, or from
which it was ‘orchestrated’” (quoting United States v. Palomba, 31 F.3d 1456, 1461
(9th Cir. 1994))); see also United States v. Jefferson, 674 F.3d 332, 368-69 (4th Cir.
2012); United States v. Ramirez, 420 F.3d 134, 145-46 (2d Cir. 2005). But see
                                          -8-
Dietzler, Comstock, and Geisendorfer-Lindgren, all of whom testified that they were
born and raised in Minnesota and that they lived and worked near the Twin Cities.
During the relevant time period, Johnson lived in Corcoran, Minnesota, with his wife
and seven children, and maintained an office at his cattle ranch in Maple Lake,
Minnesota. Although he sometimes traveled outside Minnesota, bank records
indicate that Johnson was in Minnesota on or about the dates he sent each of the
emails charged in counts 4, 5, 6, 7, and 9. Moreover, nothing in the record suggests
that the Minnesota victims were not in Minnesota when they received the emails from
Johnson. Based on the evidence presented at trial, a reasonable jury could find that
it was more likely than not that the emails were sent from or received in Minnesota.

       Johnson argues that venue in Minnesota was not proper for counts 1 and 2,
which related to emails sent from Johnson to Veldheer, the South Dakota
businessman. The government responds that it presented sufficient evidence to show
that Johnson sent both emails from Minnesota. Johnson sent the first email on
February 14, 2013, instructing Veldheer to wire $100,000 to a bank in Blaine,
Minnesota. Veldheer did not send the wire, but instead wrote a check, which Johnson
picked up in Mitchell, South Dakota, on February 18, 2013. Johnson deposited the
check in his Blaine, Minnesota, bank account on February 19, 2013. Bank records
showed that Johnson wrote a check at a gas station in Buffalo, Minnesota, on
February 12, 2013, and that the check was returned for insufficient funds the next
day. Veldheer’s testimony and Johnson’s bank records, as well as the evidence that


United States v. Pearson, 340 F.3d 459, 466-67 (7th Cir. 2003) (rejecting the
defendants’ argument that venue was improper because the wire transfer “did not
originate in, pass through, or terminate in the Southern District of Illinois,” and
instead holding that the government proved venue based on the defendants’
fraudulent activities in the district, which “provided critical evidence of the ‘intent
to defraud,’ an element of the crime of wire fraud”). We have not decided this issue
and do not do so here because we conclude that the evidence was sufficient even
under the more rigorous standard.


                                         -9-
Johnson lived, worked, and spent most of his time in Minnesota, support an inference
that Johnson sent the February 14 email from Minnesota and days later traveled to
South Dakota. Johnson sent the second email on May 13, 2013, and bank records
showed that he made a series of debit card purchases in Minnesota that day, using the
Indoor RV Parks account. The government was not required to prove venue beyond
a reasonable doubt, and we conclude that it presented sufficient evidence to allow a
reasonable jury to find that Johnson more likely than not sent the February 14 and
May 13 emails from Minnesota.

                                     C. Sentence

       Johnson argues that his sentence is substantively unreasonable because the
district court failed to adequately consider the need to provide restitution. See 18
U.S.C. § 3553(a)(7) (instructing the district court to consider “the need to provide
restitution to any victims of the offense”). Johnson claims that although he did not
defraud victims, he nonetheless “wants to repay them for what they lost in his failed
business venture.” Appellant’s Br. 26. Johnson contends that the 126-month
sentence renders restitution impossible because he will not be able to repay the debt
from prison.

       The district court did not abuse its discretion in sentencing Johnson. See
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (standard of
review). Against Johnson’s promise to work diligently and repay investors, the court
considered the evidence that Johnson “executed several long-term and complicated
fraudulent schemes,” “avoided responsibility at every turn,” repeatedly lied to
investors, and had already “moved on to [his] next business venture” when the Indoor
RV Parks scheme began to unravel. In deciding to forgo imposing a fine, the district
court expressed its intention that Johnson “focus [his] efforts on satisfying [his]
significant restitution obligations.” The district court thus adequately considered the



                                         -10-
need to provide restitution and did not err when it accorded little weight to Johnson’s
baseless promise of repaying victims. The sentence is not substantively unreasonable.

                      D. Personal Money Judgment Forfeiture

       Johnson argues that the $2.1 million personal money judgment forfeiture
violates the Eighth Amendment prohibition against excessive fines. “The touchstone
of the constitutional inquiry under the Excessive Fines Clause is the principle of
proportionality: The amount of the forfeiture must bear some relationship to the
gravity of the offense that it is designed to punish.” United States v. Bajakajian, 524
U.S. 321, 334 (1998). A punitive forfeiture violates the Excessive Fines Clause if
“the amount of the forfeiture is grossly disproportional to the gravity of the
defendant’s offense.” Id. at 337. Here, the $2.1 million personal money judgment
is directly proportional to the $2.1 million that Johnson took from investors in his
wire fraud scheme and does not by itself violate the Excessive Fines Clause.5 See


      5
        The personal money judgment in this case was based on the proceeds of the
wire fraud scheme. Some of those proceeds were used to purchase the real and
personal property that was ordered forfeited by the district court. In a letter submitted
after oral argument, the government reiterated its position that Johnson “must, and
will, be given a credit against the [personal] money judgment for those assets”
because the $2.1 million judgment may be collected only once. Moreover, the
government explained that Johnson will be given credit against the personal money
judgment for any substitute assets that are ordered forfeited. See 21 U.S.C. § 853(p)
(allowing the forfeiture of substitute property if the defendant caused “property
subject to criminal forfeiture” to be unavailable for certain reasons); United States v.
Nejad, 933 F.3d 1162, 1166 (9th Cir. 2019) (explaining that to enforce a personal
money judgment, the government must “identif[y] untainted property that it believes
may be used to satisfy a personal money judgment” and then “return to the district
court and establish that the requirements of § 853(p) have been met”); see also United
States v. Vampire Nation, 451 F.3d 189, 202 (3d Cir. 2006) (explaining that the scope
of an in personam judgment in forfeiture is limited by the provisions of the applicable
forfeiture statutes).
                                          -11-
United States v. Bieri, 68 F.3d 232, 238 (8th Cir. 1995) (“In our view, it cannot be
excessive in a constitutional sense to take tainted property from criminals when that
property is roughly equal in value to the total dollar volume of the criminal activity
the criminals conducted or facilitated by using the property, and which property is
worth far less than the legislatively authorized statutory fines.”).

       Johnson contends that the personal money judgment will unconstitutionally
deprive him of his livelihood, when it is viewed in light of his sentence and the $2.3
million restitution order.6 See United States v. Levesque, 546 F.3d 78, 83 (1st Cir.
2008) (explaining that after completing a proportionality analysis, “a court should
also consider whether forfeiture would deprive the defendant of his or her
livelihood” (citing Bajakajian, 524 U.S. at 340 n.15)). Johnson did not make this
argument below, and the district court thus made no findings in this respect.

       Johnson asks this court to find that the personal money judgment will
unconstitutionally deprive him of his livelihood because he will be in his sixties when
he is released from prison, he “does not have a four-year degree, and he made his
living through construction work.” Appellant’s Reply Br. 9. This we decline to do,
for the evidence suggests that a finding to the contrary would not be plainly
erroneous. For example, Johnson presented himself as a tenacious and sophisticated
businessman, telling one victim, “I did not get to where I am today by taking no for
an answer. I look to problem solve whenever a problem is proposed, that is just my
nature and why my projects succeed.” Johnson maintained that the Indoor RV Parks


      6
        Johnson does not challenge the mandatory restitution order. See 18 U.S.C.
§ 3664(f)(1)(A) (requiring the district court to “order restitution to each victim in the
full amount of each victim’s losses as determined by the court and without
consideration of the economic circumstances of the defendant”); see also id.
§ 3663A(a)(1) and (c)(1) (requiring the district court to impose restitution when
sentencing defendants convicted of certain crimes, including frauds in which an
identifiable victim suffered a pecuniary loss).
                                          -12-
scheme was a legitimate real estate venture that failed through no fault of his own.
In light of the evidence before the district court, a conclusion that the personal money
judgment would render Johnson unable to support himself is not obvious from the
record, and we thus find no constitutional error in the decision to order Johnson to
forfeit $2.1 million. See United States v. Bikundi, 926 F.3d 761, 796 (D.C. Cir. 2019)
(rejecting the defendants’ argument that $40 million forfeitures were unconstitutional
because they effectively sentenced them “to lifetimes of bankruptcy” and holding that
the district court did not plainly err “by ordering forfeitures without considering [the
defendants’] ability to pay them”), petition for cert. filed, (U.S. Feb. 14, 2020) (No.
19-1020); see also United States v. Smith, 656 F.3d 821, 828-29 (8th Cir. 2011)
(holding that a money judgment forfeiture imposed on an indigent defendant did not
violate the Excessive Fines Clause and noting that “there is always a possibility that
he might legitimately come into money”); United States v. Leahy, 464 F.3d 773, 793
n.8 (7th Cir. 2006) (rejecting the defendant’s argument “that it is in some way
inequitable for a district court to order restitution and forfeiture in the same amount”).

                                  E. Pro Se Appeals

       Johnson makes several arguments in two pro se appeals, none of which has
merit. In his first pro se appeal, Johnson challenges the district court’s order denying
his motion to reconsider the denial a motion to stay of the forfeitures. A district court
may stay an order of forfeiture pending an appeal. Fed. R. Crim. P. 32.2(d) (“If a
defendant appeals from a conviction or an order of forfeiture, the court may stay the
order of forfeiture on terms appropriate to ensure that the property remains available
pending appellate review.”). We review for abuse of discretion a district court’s
denial of a motion to reconsider. SPV-LS, LLC v. Transam. Life Ins. Co., 912 F.3d
1106, 1111 (8th Cir. 2019). In denying the stay, the district court considered that
Johnson’s convictions were well-supported by law and evidence, that the forfeited
property did not have intrinsic value to Johnson, and that the government might incur
significant expense if required to store and maintain the forfeited property during the

                                          -13-
pendency of the appeal. Neither Johnson’s motion for reconsideration nor his
appellate brief identifies any error in the court’s analysis, and the district court thus
did not abuse its discretion in denying the motion.

         Johnson argues that he was denied due process because the notices of
forfeitures were defective. The district court properly rejected this argument because
“Johnson received notice of the forfeitures throughout the criminal proceedings
against him, including in the superseding indictment issued by a Grand Jury on May
2, 2017, and the preliminary orders of forfeiture issued by the Court on July 19, 2017,
and November 17, 2017.” D. Ct. Order of Apr. 11, 2018, at 1. Johnson asserts that
his limited liability companies did not receive adequate notice. The record clearly
contradicts this claim, but even if it did not, inadequate notice to the companies does
not affect Johnson’s due process rights. See Fed. R. Crim. P. 32.2(b)(4) (“At
sentencing . . . the preliminary forfeiture order becomes final as to the defendant.”);
Fed. R. Crim. P. 32.2(c)(2) (“The defendant may not object to the entry of the final
order [of forfeiture] on the ground that the property belongs, in whole or in part, to
a . . . third party.”); United States v. Puig, 419 F.3d 700, 703 (8th Cir. 2005) (“A
criminal judgment of conviction that includes a forfeiture count conclusively
determines the property rights as between the government and the criminal defendant,
but the government does not receive clear title to the forfeited property as against the
rest of the world until the government complies with the requirements of [21 U.S.C.]
§ 853(n).”). Finally, the district court did not err in declining to address the legal
interests of the companies in its denial of Johnson’s motions to stay and to reconsider.
The companies did not file petitions asserting any legal interest in the property, and
the time for doing so had expired. See 21 U.S.C. § 853(n)(2) (“Any person, other
than the defendant, asserting a legal interest in property which has been ordered
forfeited to the United States . . . may, within thirty days of the final publication of
notice or his receipt of notice . . . , whichever is earlier, petition the court for a
hearing to adjudicate the validity of his alleged interest in the property.”).



                                          -14-
       In his second pro se appeal, Johnson challenges the denial of his motion for
return of property under Federal Rule of Criminal Procedure 41(g). We hold that the
district court did not err in (1) allowing the government to retain property that could
be used as evidence, if a new trial were required after appeal; (2) finding that the
government returned a Rolex watch and twenty-one firearms to Johnson when the
government transferred those items to Johnson’s then-retained attorney; (3) finding
that Johnson’s mother-in-law was not an appropriate transferee to receive Johnson’s
remaining fifteen firearms, in light of the evidence suggesting that Johnson would
attempt to exert influence over her to obtain possession or control of the firearms; (4)
and ordering the government to transfer those firearms to a licensed dealer to be sold
if Johnson’s convictions were not reversed on appeal. See 18 U.S.C. § 922(g)
(prohibiting the possession of firearms by felons); Henderson v. United States, 135
S. Ct. 1780, 1786 (2015) (“[A] court . . . may approve the transfer of guns
consistently with § 922(g) if, but only if, that disposition prevents the felon from later
exercising control over those weapons, so that he could either use them or tell
someone else how to do so.”); Jackson v. United States, 526 F.3d 394, 396 (8th Cir.
2008) (reviewing the district court’s legal conclusions de novo and its findings of fact
for clear error).

       Johnson also challenges the discharge of a mechanic’s lien, the refusal to allow
him to represent certain corporate entities pro se, and the denial of his motion for a
new trial. Johnson has not identified any legally cognizable error in the district
court’s decision to discharge a lien that had been filed by a corporate entity that was
created, owned, and controlled by Johnson.7 See 21 U.S.C. § 853(g) (authorizing the


      7
        The government argues that we lack jurisdiction over this appeal because
Johnson failed to identify the appropriate order in his notice of appeal. Johnson
instead identified a filing that the district court had construed as a brief in opposition
to the government’s motion for an order discharging the mechanic’s lien. Because
Johnson obviously intended to appeal from the order granting the motion and
discharging the lien, we conclude that we have jurisdiction over the appeal. See
                                          -15-
district court to “take any . . . action to protect the interest of the United States in the
property ordered forfeited”). Despite his argument to the contrary, we did not order
the district court to allow Johnson to represent his corporate entities pro se. Our July
25, 2018, order merely authorized Johnson to file a pro se brief with this court on
appeal. Finally, the district court did not abuse its discretion in denying Johnson’s
motion for a new trial based on newly discovered evidence. See United States v.
Meeks, 742 F.3d 838, 840 (8th Cir. 2014) (standard of review).

       The judgment is affirmed.
                      ______________________________




Johnson v. Leonard, 929 F.3d 569, 575 (8th Cir. 2019) (“This court ‘construe[s] the
notice of appeal liberally and permit[s] review where the intent of the appeal is
obvious and the adverse party incurs no prejudice.’” (alterations in original) (quoting
Parkhill v. Minn. Mut. Life Ins. Co., 286 F.3d 1051, 1058 (8th Cir. 2002))).
                                           -16-